DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 7, 8, 13, 14 and 19 are allowed, and claims 2-3, 6, 9-13 and 15-18 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling circuit board and components, does not disclose, teach or suggest, following subject matter in claims:  
a circuit board, the cooling system comprising:
a vapor chamber comprising a first side coupled to a component on the circuit board;
a first heatsink and a second heatsink coupled to a second side of the vapor chamber, wherein the first heat sink is larger than the second heat sink and positioned relative to the component;
a fan positioned on the second side of the vapor chamber between the first heatsink and the second heatsink, wherein the fan is positioned offset from the component, the first heatsink is on a first side of the fan and the second heatsink is on a second side of the fan opposite the first
heatsink; and
a housing configured to direct a first airflow in a first direction to the first heatsink and direct a second airflow in a second direction opposite the first direction to the second heatsink.

Prior arts, Meyer, Stefanoski and Mira disclose related structural elements for cooling circuit board and components, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835